Exhibit 10.15

LEASE AGREEMENT


STATE OF TEXAS                                           
 
COUNTY OF MIDLAND                                                      




THIS LEASE AGREEMENT made and entered into this the          26th day
of       March            , 2008, between WNB Tower, LTD, (hereinafter called
"Landlord"), whose address for purposes hereof 508 West Wall Street, Suite 1000,
Midland, Texas 79701, and   Natural Gas Services Group, Inc., (hereinafter
called "Tenant").


WITNESSETH:

Section 1.  Premises


Subject to and upon the terms, provisions, and conditions hereinafter set forth,
and each in consideration of the duties, covenants, and obligations of the other
hereunder, Landlord does hereby lease, demise, and let to Tenant, and the Tenant
does hereby lease from Landlord, those certain premises being approximately
13,135 square feet of net rentable area including (CAM) Common Area Maintenance
(the "Leased Premises") on the         5th  floor of the building known as WNB
Tower Building, 508 W. Wall Street, (The "Building"), located on real property
more particularly described on Exhibit “A” attached hereto and made a part
hereof for all purposes.


Section 2.  Term


This Lease shall be for a term of      60 months beginning on the     14th  day
of    June       , 2008, (hereinafter referred to as the "Commencement Date"),
and shall expire on the 14th     day of    June , 2013   .


Section 3.  Rent


a.  
Annual Period:  Tenant covenants and agrees to pay Landlord, at its office in
Midland, Texas, as rent, the following:

 

   
1st Yr
   
2nd Yr.
   
3rd Yr
   
4th Yr
   
5th Yr
       
Annual Rental:
  $
108,363.75
 
$
118,215.00
 
$
128,066.25
 
$
134,633.75
 
$
141,201.25
                                 
Monthly Rental
  $
9,030.32
 
$
9,851.25
 
$
10,672.19
 
$
11,219.48
 
$
11,766.77
 


Such rent shall be paid to Landlord in advance and without demand, counterclaim
or offset, on or before the first day of each calendar month.


 
b.
Second and Succeeding Annual Periods:  To provide an equitable adjustment of
rental to allow for increases in operating expenses incurred through the
operation of the Building, the rental shall be adjusted in accordance with the
following procedures:



The Landlord shall prepare annually prior to the end of each calendar year an
estimate of total operating expenses for the upcoming calendar year.


Commencing     June 1st, 2009               Tenant shall pay monthly additional
rental consisting of one twelfth (1/12) of the difference between the "Base
Year" actual operating expense costs and the upcoming year's estimated operating
expense costs allocated to the Leased Premises.  For purposes of this Lease
Agreement the "Base Year” shall be the calendar year of     2008     .  This
additional rent allocation shall be based on the proportion of the Leased
Premises' net rentable area to the Building's total net rentable area.  Tenant's
proportionate share for purposes defined herein shall be    7.3898 % of the
total estimated operating expense increase.


After the first annual period (first lease year), Landlord may from time to time
throughout the calendar year adjust the amount Tenant pays to Landlord monthly
for increases or decreases in operating expenses, should Landlord reasonably
determine that the actual costs for operating expenses are significantly above
or below the estimated costs for operating expenses.


In no event shall Landlord include costs for capital replacement items, capital
expenditures, leasing commissions, or any expenditure that would be capitalized
in accordance with generally accepted accounting principles in the actual or
estimated operating expense calculations.


Within ninety (90) days after the conclusion of each calendar year of the Lease
Term, or as soon thereafter as possible, Landlord shall provide Tenant a
detailed statement of actual operating expenses for the previous calendar
year.  The actual operating expenses shall be compared to the estimated
operating expenses, and Tenant's account shall be adjusted annually upon
completion of audited financials by an increase or decrease based on Tenant's
proportionate share, to reflect actual cost incurred.  The Tenant shall then be
credited or billed accordingly to reflect this adjustment.  The operating
expense adjustment shall in no event cause the initial base rent to decrease.

 

--------------------------------------------------------------------------------

 



For purposes of calculating Tenant's initial  escalation amount, Landlord shall
estimate the   2009 calendar year's operating expenses prior toJune, 2009 and
compare the estimated amount to the actual operating expenses incurred in
calendar year   2008 .  Tenant shall commence paying the prorated calendar year
difference between the amounts in monthly increments beginning June, 2009.


During the last year of the term of this Lease Agreement, Tenant's share of
increases in operating expenses shall be calculated on a proportionate basis so
Tenant is charged only for increases in operating expenses applicable to those
months which this Lease Agreement is in effect.


All sums or amounts which Tenant shall be or become obligated to pay under this
Lease shall be deemed Rent, whether referred to as "Rental or Rent or Additional
Rent" or otherwise, and Landlord shall have all of the remedies provided by Law
for the collection thereof.  Additionally, Tenant's obligation to pay its share
of actual costs found to be excess of estimated costs shall survive any
termination of this Lease, whether by lapse of time or otherwise.


 
c.
Past Due Rent:  Any installments of rent not received by Landlord by the fifth
day of each month, shall be assessed a late charge equal to 10% of the total
rental amount due.  Rental payments not received by the last day of any given
month shall be assessed an additional 10% late charge on the total delinquent
balance.  It is agreed that the late payment charge shall constitute liquidated
damages to reimburse Landlord for the damages to Landlord in connection with the
handling and processing of late rent installments.



Section 4.  Security Deposit


None


Section 5.  Services to be Furnished by Landlord


Landlord shall furnish (at Landlord's cost) to Tenant while occupying the Leased
Premises the following services:


(A)  
Hot and cold water at those points of supply provided for general use of the
tenants in the Building;



(B)  
Heat and air conditioning in season, during normal business hours for the
Building at such temperatures and in such amounts as are considered by Landlord
to be standard.  Normal business hours are 7:00 A.M. to 6:00 P.M., Monday
through Friday and 7:00 A.M. to 1:00 P.M. on Saturdays.  Such service at times
other than normal business hours shall be optional on the part of Landlord,
provided that upon reasonable prior notice such service will be provided to
Tenant at Tenant's expense, at an hourly charge of $250.00.



(C)  
Elevator service in common with other tenants for ingress and egress to and from
the Building;



(D)  
Janitorial service on a five (5) day week basis provided that Tenant's floor
covering or other improvements are building standard.  If Tenant's improvements
require other than standard janitorial services, Tenant may contract directly
with a janitor, approved by Landlord, to clean those above standard improvements
at Tenant's cost.



(E)  
Electric current (110 volts) for normal office usage in the Leased Premises and
electric lighting service or all public areas and special service areas of the
Building, plus replacement fluorescent light bulbs for the ceiling fixtures in
the Leased Premises.



Failure by Landlord to any extent to furnish, or any stoppage of, these defined
services, resulting from causes beyond the control of Landlord, or from any
other cause, shall not render Landlord liable in any respect for damages to
either person or property, nor shall be construed as an eviction of Tenant, nor
work as an abatement of rent, nor relieve Tenant from fulfillment of any
covenant or agreement hereof.  Should any equipment or machinery break down, or
for any cause cease to function properly, Landlord shall use reasonable
diligence to repair the same promptly.  Tenant shall have no claim for rebate of
rent or damages on account of any interruptions in service occasioned thereby or
resulting therefrom.


Notwithstanding the above, if there is an interruption in electricity, heating,
ventilating and air conditioning or water service to the Leased Premises and
such interruption continues for a period of seven (7) consecutive business days
after receipt by Landlord of written notice from Tenant of such interruption,
the Tenant shall be entitled to an abatement of the full current Monthly Base
Rental Amount effective from the time of interruption, which abatement shall
continue until such services are restored.

 
2

--------------------------------------------------------------------------------

 

 Section 6.  Keys and Locks


Landlord shall furnish Tenant (2) keys for each corridor door entering the
Leased Premises.  Additional keys will be furnished at a charge of $2.00 each by
Landlord on receipt of an order signed by Tenant or Tenant's authorized
representative.  All such keys shall remain the property of Landlord.  No
additional locks shall be allowed on any door of the Leased Premises without
Landlord's written permission, and Tenant shall not make or permit to be made
any duplicate keys, except those furnished by Landlord.  Upon termination of
this Lease, Tenant shall surrender to Landlord all keys to the Leased
Premises.  Landlord shall not be liable to Tenant for losses due to theft or
burglary or for damages done by unauthorized persons on the Leased Premises.


Section 7.  Signage


No signs, advertisements or notices shall be painted or affixed on or to any
window or doors or other parts of the Building except of such color, size and
style and in such places as shall be first approved in writing by Landlord.  No
nails, hooks or screws shall be driven or inserted in any part of the Building
other than the Leased Premises except by the building maintenance personnel, nor
shall any part be defaced by tenants.
Landlord will provide and maintain an alphabetical directory board in the ground
floor lobby of the Building and allot three (3) name strips for Tenant.


Section 8.  Name of Building


Landlord reserves the right to change the name of the Building at any time and
from time to time.


Section 9.  Improvements to be Made by Landlord


None


Section 10.  Maintenance and Repairs by Landlord


Unless otherwise stipulated herein, Landlord shall be required to maintain and
repair only the structural portions of the Building, both exterior and interior,
including the heating, ventilating, and air conditioning systems and equipment,
public foyers, atriums and lobbies, corridors, parking areas, elevators,
stairwells, restrooms and all other areas serving more than one tenant of the
Building; provided however the maintenance and repair of interior partitioning
wall, carpeting and other portions of the Leased Premises which might otherwise
be considered building standard finish shall not be the obligation of Landlord.


Section 11.  Repairs by Tenant


Tenant covenants and agrees with Landlord, at Tenant's own cost and expense, to
repair or replace any damage or injury done to the Leased Premises, Building, or
any part thereof, caused by Tenant or Tenant's agents and employees, along with
any such damages done by Tenant's employees, agents, invitees or visitors in the
leased Premises, and such repairs shall restore the Building to the same or as
good a condition as it was in prior to such injury or damage, and shall be
effected in compliance with all building and fire codes and other applicable
laws and regulations; provided, however, if Tenant fails to make such repairs or
replacements promptly, Landlord may, at its option, make such repairs or
replacements, and Tenant shall repay the cost thereof, plus an additional 15%
charge to cover overhead, to Landlord on demand.


Section 12.  Care of the Premises


Tenant covenants and agrees with Landlord to take good care of the Leased
Premises and the fixtures and appurtenances therein and, at Tenant's expense, to
make all non-structural repairs thereto as and when needed to preserve them in
good order and condition except for reasonable wear and tear.  Tenant shall not
commit or allow any waste or damage to be committed on any portion of the Leased
Premises, and at the termination of the Lease, by lapse of time or otherwise, to
deliver up the Leased Premises to Landlord in as good a condition as at the date
of the commencement of the term of this Lease, ordinary wear and tear excepted,
and upon any termination of this Lease, Landlord shall have the right to
re-enter and resume possession of the Leased Premises.


Section 13.  Parking


Landlord agrees to provide        6 indoor     covered parking space(s) in the
garage and    25 outdoor parking space(s) in the adjacent lots at no cost. First
Right of Refusal on one (1) space in Breezeway.


Section 14.  Common Areas


All entrances and exits thereto, and other facilities furnished by Landlord,
including all stairways, and other areas and improvements provided by Landlord
for the general use, in common, of tenants, their officers, agents, employees,
invitees, licensees, visitors and customers shall be at all times subject to the
exclusive control and management of Landlord, and Landlord shall have the right
from time to time to establish, modify and enforce reasonable rules and
regulations with respect to all facilities and areas mentioned in this
paragraph.

 
3

--------------------------------------------------------------------------------

 



Section 15.  Peaceful Enjoyment


Tenant shall, and may peacefully have, hold, and enjoy the Leased Premises,
subject to all other terms hereof, provided that Tenant pays the rent and other
sums herein recited to be paid by Tenant and performs all of Tenant's covenants
and agreements herein contained.  It is understood and agreed that this covenant
and any and all other covenants of Landlord contained in the Lease shall be
binding upon Landlord and its successors only with respect to breaches occurring
during its or their respective periods of ownership of Landlord's interest
hereunder, provided that any change of ownership of the Building will not in and
of itself discharge Landlord of any liability to Tenant incurred prior to such
ownership change.


Section 16.  Holding Over


In the event of holding over the Leased Premises by Tenant without the written
consent of Landlord after the expiration or other termination of the Lease,
Tenant shall, throughout the entire holdover period, pay rent equal to one and
one-half the Base Rental and Additional Rent which would have been applicable
had the term of this Lease continued throughout the period of such holding over
by Tenant.  No holding over by Tenant after the expiration of the term of this
Lease shall be construed to extend the term of this Lease; and in the event of
any unauthorized holding over, Tenant shall indemnify Landlord against all
claims for damages by any other tenant or prospective tenant to whom Landlord
may have leased all or any part of the Leased Premise effective before or after
the expiration of the term of this Lease, resulting from delay by Tenant in
delivering possession of all or any part of the Leased Premises.  Any holding
over with the written consent of Landlord shall thereafter constitute a lease
from month-to-month, under the terms and provisions of this Lease to the extent
applicable to a tenancy from month-to-month.  Landlord shall have the right at
all times during such holding over period and without with reasonable notice to
enter and show the Leased Premises to prospective tenants and real estate
representatives.


Section 17.  Alterations, Additions and Improvements


Tenant covenants and agrees with Landlord not to make any material alterations
or physical additions in or to the Leased Premises without first obtaining the
written consent of Landlord in each such instance.  Landlord shall have the sole
right to refuse Tenant's request for improvements if these improvements are not
appropriate for the Building or Leased Premises.  All such improvements or
additions made to the Leased Premises shall at once become the property of
Landlord and shall be surrendered to Landlord upon Lease termination.  Tenant
shall be responsible for any lien filed against the Leased Premise or any
portion of the Building for work claimed to have been done for, or materials
claimed to have been furnished to Tenant.  Any and all such alterations,
physical additions, or improvements, when made to the Leased Premises by Tenant,
shall be at the Tenant's expense and shall at once become the property of the
Landlord and shall be surrendered to Landlord upon termination of this Lease by
lapse of time or otherwise; provided, however, this clause shall not apply to
movable fixtures, office equipment, and other personal property owned by Tenant.


Section 18.  Use of Premises


The Leased Premises are to be used and occupied by Tenant solely for office
purposes and for no other purposes or use.  By execution of this Lease, Tenant
agrees to accept the Leased Premises.


Section 19.  Laws and Regulations, Building Rules


Tenant covenants and agrees with Landlord to reasonably comply with all laws,
ordinances, rules, and regulations of any state, federal, municipal or other
government or governmental agency having jurisdiction over the Leased Premises
and with all those rules and regulations established by Landlord, attached
hereto as Exhibit "D" and made a part hereof, and as may be altered by Landlord
from time to time for the proper operation, safety, care, and cleanliness of the
Leased Premises and Building and for the preservation of good order therein, all
changes to which will be sent by Landlord to Tenant in writing and shall be
thereafter carried out and observed by Tenant.  In the event of a conflict or
inconsistency between the provisions of this Lease and the provisions of the
Rules and Regulations, this Lease shall control.


Section 20.  Nuisance


Tenant covenants and agrees with Landlord to conduct its business and to control
its agents, employees, invitees, and visitors in such manner as not to create
any nuisance, or interfere with, annoy, or disturb any other tenant or Landlord
in its operation of the Building.


Section 21.  Entry by Landlord


Tenant covenants and agrees upon receipt of reasonable notice from Landlord to
permit Landlord or its agents or representatives to enter into and upon any part
of the Leased Premises during normal business hours, unless otherwise agreed
with Tenant, with prospective purchasers, prospective tenants of the Building,
mortgagees, or insurers, to clean or make repairs, alterations, or additions
thereto, as Landlord may deem necessary or desirable, and Tenant shall not be
entitled to any abatement or reduction of rent by reasons thereof.

 
4

--------------------------------------------------------------------------------

 



Section 22.  Assignment and Subletting


(I)           Tenant shall not, without the prior written consent of Landlord,
(A) assign or in any manner transfer this Lease or any estate or interest
therein, or (B) permit any assignment or transfer of this Lease, or (C) sublease
the Leased Premises or any part thereof, or (D) grant any license, concession,
or other right of occupancy of any portion of the Leased Premises.  Consent by
Landlord to one or more assignments or sublettings shall not operate as a waiver
of Landlord's right as to any subsequent assignments and
sublettings.  Notwithstanding any approved assignment or subletting, Tenant
shall at all times remain fully responsible and liable for the payment of the
rent herein specified and for compliance with all of Tenant's other obligations
under this Lease and in the event of any assignment, by operation of law,
merger, consolidation or otherwise, any assignee shall assume and agree to
perform all obligations of Tenant hereunder.  If an event of default, as
hereinafter defined, should occur while the Leased Premises or any part thereof
are then assigned or sublet, Landlord, in addition to any other remedies herein
provided or provided by law, may at its option, collect directly from such
assignee or sub-tenant, and apply such rent against any sums due to Landlord by
Tenant hereunder and Tenant hereby authorized any such assignee or sub-tenant to
make such payments of rent directly to Landlord upon receipt of notice from
Landlord.  No direct collection by Landlord from any such assignee or sub-tenant
shall be construed to constitute a novation or a release of Tenant from the
further performance of its obligations hereunder.  Receipt by Landlord of rent
from any assignee, sub-tenant, or occupant of the Leased Premises shall not be
deemed a waiver of the covenant contained in this Lease against assignment and
subletting or a release of Tenant under this Lease.  Tenant shall not mortgage,
pledge, or otherwise encumber its interest in this Lease or in the Leased
Premises.  Any attempted assignment or sublease by Tenant in violation of the
terms and covenants of this paragraph shall be void.  If Tenant is a
corporation, partnership or other entity and if at any time during the primary
term of this Lease or any renewal or extension thereof the person or persons who
own a majority of either the outstanding voting rights or the outstanding
ownership interests of Tenant at the time of the execution of this Lease cease
to own a majority of such voting rights of ownership interests (except as a
result of transferees by rights or ownership interests), such shall be deemed an
assignment of this Lease by Tenant and, therefore, subject in all respects to
the provisions of this Section 22. (I).  The previous sentence shall not apply
however, if at the time of the execution of this Lease, Tenant is a corporation
and the outstanding voting shares of capital stock of Tenant are listed on a
recognized security exchange or over the counter market.


(II)           In the event Tenant desires Landlord's consent to an assignment
of the Leases or subletting of all or a part of the Leased Premises and as a
condition to the granting of such consent, Tenant shall submit to Landlord in
writing the name of the proposed assignee or sub-tenant, the proposed
commencement date of such assignment or subletting, the nature and character of
the business of the assignee or sub-tenant and such financial information as
shall be reasonably necessary for Landlord to determine the credit worthiness of
such proposed assignee or sub-tenant, Landlord shall have the option (to be
exercised within thirty (30) days from submission of Tenant's written request),
(A) to refuse to consent to Tenant's assignment or subleasing of such space and
to compel Tenant to continue this Lease in full force and effect as to the
entire Leased Premises; or (B) to permit Tenant to assign or sublet such space;
subject, however, to provisions satisfactory to Landlord for payment to Landlord
of any consideration to be paid by such proposed assignee or sub-tenant in
connection with such assignment or subletting in excess of Base Rental otherwise
payable by Tenant and for payment to Landlord of any lump sum payment in
connection with such assignment or subletting.  If Landlord should fail to
notify Tenant in writing of its election as described above within such thirty
(30) day period, Landlord shall be deemed to have elected option (B) above.


Section 23.  Transfers of Landlord


Landlord shall have the right to transfer and assign, in whole or in part, all
its rights and obligations hereunder and in the Building and property referred
to herein, and provided Landlord's transferee assumes the duties and obligations
of Landlord arising from and after the date of any such transfer or assignment,
upon such transfer or assignment Landlord shall be released from any further
obligations hereunder, and Tenant agrees to look solely to such
successor-in-interest of Landlord for the performance of such
obligations.  Landlord shall advise Tenant in writing of its assignee and all
requisite contact names, addresses and phone numbers prior to the effective date
of assignment.  Notwithstanding the above, no such assignment will relieve
Landlord of any obligation to the Lease existing prior to such assignment and/or
transfer.




Section 24.  Subordination to Mortgage


This Lease shall be subject and subordinate to any mortgage or deed of trust
which may hereafter encumber the Building, and to all renewals, modifications,
consolidations, replacements, and extensions thereof, which contain (or which
are included in a separate agreement) provisions to the effect that if there
should be a foreclosure or sale under power under such mortgage or deed of
trust, Tenant shall not be made a party defendant thereto, nor shall such
foreclosure or sale under power disturb Tenant's possession under this Lease,
provided always Tenant shall not be in default under this Lease.  This clause
shall be self-operative and no further instrument of subordination need be
required by any mortgagee.  In confirmation of such subordination, however,
Tenant shall at Landlord's request, execute promptly any certificate or
instrument evidencing such subordination that Landlord may reasonably request.

 
5

--------------------------------------------------------------------------------

 

Tenant hereby constitutes and appoints Landlord the Tenant's attorney-in-fact to
execute any such certificate or instrument for and on behalf of Tenant.  In the
event of the enforcement by the trustee or the beneficiary under any such
mortgage or deed of trust of the remedies provided for by law or by such
mortgage or deed of trust, Tenant will, upon request of any person or party
succeeding to the interest of Landlord as a result of such enforcement,
automatically become the Tenant of such successor-in-interest without change in
the terms of other provisions of this Lease; provided, however, that such
successor in interest shall not be bound by any amendment or modification of
this Lease made without the written consent of such trustee or such beneficiary
or such successor in interest.  Upon request by such successor-in-interest,
Tenant shall execute and deliver an instrument or instruments confirming the
attornment provided for herein.


Section 25.  Mechanics Liens


Tenant will not permit any mechanic's lien or liens to be placed upon the Leased
Premises or improvements thereon or the Building during the term hereof caused
by or resulting from any work performed, materials furnished, or obligation
incurred by or at the request of Tenant, and nothing contained in this Lease
shall be deemed or construed in any way as constituting the consent or request
of Landlord, express or implied, by inference or otherwise, to any contractor,
sub-contractor, laborer, or materialman for performance of any labor or the
furnishing of any materials for specific improvement, alteration, or repair of
or to the Leased Premises, or any part thereof, nor as giving Tenant any right,
power, or authority to contract for or permit the rendering of any services or
the furnishing of any materials that would give rise to the filing of any
mechanic's or other liens against the interest of Landlord in the Leased
Premises. In the case of the filing of any lien on the interest of Landlord or
Tenant in the Leased Premises, Tenant shall cause the same to be discharged of
record within ten (10) days after the filing of same by procuring the discharge
of such lien.  If Tenant shall fail to discharge such mechanic's lien within
such period, then, in addition to any other right or remedy of Landlord,
Landlord may, but shall not be obligated to, discharge the same, either by
paying the amount claimed to be due, or by procuring the discharge of such lien
by deposit in court or bonding.  Any amount paid by Landlord shall be repaid by
Tenant to Landlord on demand, including interest thereon at the rate of ten per
cent (10%) per annum or the highest lawful rate, whichever is the less.


Section 26.  Estoppel Certificates


Tenant will, from time to time, upon not less than ten (10) days prior request
by Landlord, and at Landlord's reasonable request, execute, acknowledge, and
deliver to Landlord a statement in writing executed by Tenant certifying that
Tenant is in possession of the Leased Premises under the terms of the Lease,
that this Lease is unmodified and in full effect (or, if there have been
modifications, that this Lease is in full effect as modified, and setting forth
such modifications), and that as of such date the rent has been paid, and either
stating that to the knowledge of Tenant no default exists hereunder, or
specifying each such default of which Tenant may have knowledge, and such other
matters as may be reasonably requested by Landlord; it being intended that any
such statement by Tenant may be relied upon by any prospective purchaser or
mortgagee of the Building.


Section 27.  Events of Default


(I)           The following events shall be deemed to be "Events of Default" by
Tenant under this Lease:
(A)  Failure to pay any installment of the Base Rental or other sums of money
payable hereunder when due and continuance of such failure for fifteen (15)
days';
(B)  Failure to comply with any term, provision, or covenant of this Lease,
other than the payment of rent, and not curing such failure within a ten (10)
day grace period after written notice thereof to Tenant, or, if such failure
cannot reasonably be cured within such ten (10) day period, Tenant shall
commence such actions as are necessary to cure such defect within such ten (10)
day period and thereafter diligently prosecute such curative action.
(C)  Tenant shall become insolvent, or shall make a transfer in fraud of
creditors, or shall commit any act of bankruptcy, or shall make an assignment
for the benefit of creditors or admission in writing of its inability to pay its
debts as they become due.
(D)  Tenant shall file a petition with any bankruptcy court under any section or
chapter of the United States Bankruptcy Code, as amended, or under any similar
law or statute of the United States Bankruptcy Code, as amended, or under any
similar law or statute, or Tenant shall have filed any petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency or other relief of debtors, or Tenant
shall be the subject of any order, judgement or decree entered into by a court
of competent jurisdiction approving a petition filed against Tenant for any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future federal or state act relating to
bankruptcy, insolvency or other relief for debtors.
(E) A receiver, conservator or trustee shall be appointed for all or
substantially all of the assets of Tenant or of the Leased Premises or any of
Tenant's property located thereon in any proceeding brought by Tenant, or any
such receiver or trustee shall be appointed in any proceeding brought against
Tenant and shall not be discharged within sixty (60) days after such
appointment, or tenant shall consent or acquiesce in such appointment.
(F) The Leased Premises hereunder shall be taken on execution or other process
of law in any action against Tenant.

 
6

--------------------------------------------------------------------------------

 



(II)           If an Event of Default shall have occurred, Landlord shall have
the right at its election, then or at any time thereafter (and upon the
expiration of any applicable grace period, Tenant shall not be entitled to cure
same and be reinstated as "Tenant" in good standing hereunder), to pursue any
one or more of the following remedies in addition to all other rights or
remedies provided herein or at law or in equity:
(A) Landlord may terminate this Lease and forthwith repossess the Leased
Premises and shall be entitled to recover forthwith as damages a sum of money
equal to the total of (1) the cost of recovering the Premises, (2) the unpaid
rent earned at the time of termination, plus interest thereon at the rate of ten
percent (10%) per annum or the maximum legal rate, whichever is lesser, from the
due date, (3) the balance of the rent for the remainder of the term less the
fair market value of the Leased Premises for such period, and (4) any other sum
of money and damages owed by Tenant to Landlord in accordance herewith.
(B) Landlord may terminate Tenant's right of possession (but not the Lease) and
may repossess the Leased Premises by legal means or detainer suit, without
demand or notice of any kind to Tenant and without terminating this Lease, in
which event Landlord may, but shall be under no obligation to do so, relet the
same for the account of Tenant for such rent and upon such terms as shall be
satisfactory to Landlord.  For the purpose of such reletting, Landlord is
authorized to decorate or to make any reasonable repairs, changes, alterations,
or additions in or to the Leased Premises and to incur leasing commissions that
may be necessary or convenient and reasonable, and (1) if Landlord shall fail or
refuse to relet the Leased Premises or (2) if the same are relet and a sum equal
to the rent that would have otherwise been paid by Tenant over time, discounted
to obtain present value shall not be realized from such reletting after paying
the unpaid Base Rental Amount and Additional Rent due hereunder earned, but
unpaid at the time of reletting, plus ten percent (10%) interest thereon or the
highest lawful rate, whichever is lesser, the cost of recovering possession, and
all of the reasonable costs and expenses of such decorations, repairs, changes,
alterations and additions, and leasing commissions and the expense of such
reletting and of the collection of the rent accruing therefrom to satisfy the
rent provided for in this Lease to be paid, then Tenant shall pay to Landlord as
damages a sum equal to the amount of the rent reserved in this Lease for such
period or periods, or if the Leased Premises have been relet Tenant shall
satisfy and pay any such deficiency upon demand therefor from time to time, and
Tenant agrees that Landlord may file suit to recover any sums falling due under
the terms of this Section 27 from time to time; and that no delivery or recovery
of any portion due Landlord hereunder shall be any defense in any time; and that
no delivery or recovery of any portion due Landlord hereunder shall be any
defense in any action to recover any amount not theretofore reduced to judgement
in favor of Landlord, nor shall such reletting be construed as an election on
the part of Landlord to terminate this Lease unless a written notice of such
intention be given to Tenant by Landlord.  Notwithstanding any such reletting
without termination, Landlord may at any time thereafter elect to terminate this
Lease for such previous breach.


Section 28.  Landlord's Right to Relet


In the event of default by Tenant in any of the terms or covenants of this Lease
or in the event the Leased Premises are abandoned by Tenant, Landlord shall have
the right, but not the obligation to relet same for the remainder of the term
provided for herein, and if the rent received through reletting does not at
least equal the rent that would have otherwise been paid by Tenant over time,
discounted to obtain present value, Tenant shall pay and satisfy the deficiency
between the amount of the rent so provided for and that received through
reletting, including, but not limited to, the reasonable cost of renovating,
altering and decorating for a new occupant as well as any reasonable leasing
commissions incurred in connection therewith.  Nothing herein shall be construed
as in any way denying Landlord the right, in the event of abandonment of the
Leased Premises or other breach of this Lease by Tenant, to treat the same as an
entire breach of this Lease and any and all damages which Landlord suffers
thereby.


Section 29.  Lien for Rent


None.


Section 30.  Attorney's Fees


If on account of any breach or default by Tenant in its obligations hereunder,
Landlord shall employ an attorney to present, enforce or defend any of
Landlord's rights or remedies hereunder, Tenant agrees to pay any reasonable
attorney's fees incurred by Landlord in such connection.




Section 31.  No Implied Waiver


The failure of Landlord to insist at any time upon the strict performance of any
covenant or agreement or to exercise any option, right, power, or remedy
contained in this Lease shall not be construed as a waiver or a relinquishment
thereof for the future.  The waiver of or redress for any violation of any term,
covenant, agreement, or condition contained in the Lease shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation.   No express waiver shall
affect any condition other than the one specified in such waiver and that one
only for the time and in the manner specifically stated.  A receipt by Landlord
of any rent with knowledge of the breach of any covenant or agreement contained
in this Lease shall not be deemed a waiver of such breach, and no waiver by
Landlord of any provision of this Lease shall be deemed to have been made unless
expressed in writing and signed by Landlord.

 
7

--------------------------------------------------------------------------------

 

 No payment by Tenant or receipt by Landlord of a lesser amount than the monthly
installment of rent due under this Lease shall be deemed to be other than on
account of the earliest rent due hereunder, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord's right to recover the balance of such
rent or pursue any other remedy in this Lease provided.


Section 32.  Insurance


PROPERTY: Landlord shall maintain fire and extended coverage insurance on the
Building.  Such insurance shall be maintained with an insurance company
authorized to do business in Texas, in amounts desired by Landlord and at the
expense of Landlord (as a part of the Operating Expenses), and payments for
losses thereunder shall be made solely to Landlord.   If the annual premiums to
be paid by Landlord shall exceed the standard rates because Tenant's operations,
contents of the Leased Premises, or improvements with respect to the Leased
Premises are beyond building standard, Tenant shall pay the excess amount of the
premium within ten (10) days of receipt of written request by Landlord.   Tenant
acknowledges and agrees that insurance coverage carried by Landlord will not
cover Tenant's property within the Leased Premises or the Building and that
Tenant shall be responsible, at Tenant's sole cost and expense, for providing
insurance coverage for Tenant's movable equipment, furnishing, trade fixtures
and other personal property in or upon the Leased Premises or the Building, and
for any alteration, additions or improvements to or of the Leased Premises or
any part thereof made by Tenant, in the event of damage or loss thereto from any
cause whatsoever.   Tenant shall procure and maintain throughout the term of
this Lease a policy or policies of insurance, at its sole cost and expense,
insuring Tenant and Landlord against any and all liability for injury to or
death of a person or persons' occasioned by or arising out of or in connection
with the use or occupancy of the Leased Premises, the limits of such policy or
policies to be in an amount not less than $1,000,000 with respect to injuries to
or death of any person and in an amount of not less than $1,000,000 with respect
to any one accident or disaster, and shall furnish evidence satisfactory to
Landlord of the maintenance of such insurance.  Tenant shall obtain a written
obligation on the part of such insurance company to notify Landlord at least 10
days prior to cancellation of such insurance.  It is recommended that Tenant
carry fire and extended coverage insurance on its personal property, as Landlord
shall in no event be required to rebuild, repair or replace any part of the
furniture, equipment, fixtures and other improvements which may have been placed
by Tenant on or within the Leased Premises.


Section 33.  Legal Use and Violations of Insurance Coverage


Tenant covenants and agrees with Landlord not to occupy or use, or permit any
portion of the Leased Premises to be occupied or used, for any business or
purpose which is unlawful, disreputable, or deemed to be extra-hazardous on
account of fire, or permit anything to be done which would in any way increase
the rate of fire, liability, or any other insurance coverage on the Building
and/or its contents.


Section 34.  Indemnity


Each party to this agreement agrees to indemnify the other for and defend and
hold the other harmless from and against all fines, suits, claims, demands,
liabilities and actions [including reasonable costs and expenses of defending
against such claims) resulting or alleged to result from any breach, violation
or non-performance of any covenant or condition hereof, or from the use or
occupancy of the Leased Premises, by said party or its agents, employees,
licensees, or invitees, for any damage to person or property resulting from any
act or omission or negligence of any co-tenant, visitor or other occupancy of
the Leased Premises except as the party's own negligence may contribute thereto.


Section 35.  Waiver of Subrogation Rights


Anything in this Lease to the contrary notwithstanding, Landlord and Tenant each
hereby waives any and all rights of recovery, claim, action, or cause of action,
against the other, its agents, officers, or employees, for any loss or damage
that may occur to the Leased Premises, or any improvements thereto, or any
personal property of such party therein, by reason of fire, the elements, or any
other cause which are insured against under the terms of standard fire and
extended coverage of policies, regardless of cause or origin, including
negligence of the other party hereto, its agents, officers, or employees, and
covenants that no insurer shall hold any right of subrogation against such other
party.


Section 36.  Casualty Damage


If the Leased Premises or any part thereof shall be damaged by fire or other
casualty, Tenant shall give prompt written notice thereof to Landlord.  In case
the Building shall be damaged by fire or other casualty, but shall not be
rendered untenantable in whole or in part, Landlord shall, at its sole expense,
cause such damage to be repaired with reasonable diligence to substantially the
same condition in which it was immediately prior to the happening of the
casualty, and the Base Rental Amount hereunder shall not be abated; however, in
case the Building shall be so damaged by fire or other casualty that substantial
alteration or reconstruction of the Building shall, in the agreement of Landlord
and Tenant, or if they cannot agree, in the opinion of an independent third
party architect, be required (whether or not the Leased Premises shall have been
damaged by such fire or other casualty), or in the event any mortgagee under a
mortgage or deed of trust covering the Building should require that the
insurance proceeds payable as a result of said fire or other casualty be used to
retire the Mortgage debt,

 
8

--------------------------------------------------------------------------------

 

Landlord may, at its option, terminate this Lease and the term and estate hereby
granted by notifying Tenant in writing of such termination within sixty (60)
days after the date of such damage.  If Landlord does not thus elect to
terminate this Lease, Landlord shall within seventy-five (75) days after the
date of such damage commence to repair and restore the Building and shall
proceed with reasonable diligence to restore the Building which restoration
shall be completed no later than 120 days from the date of such damage to
substantially the same condition in which it was immediately prior to the
happening of the casualty, except that Landlord shall not be required to
rebuild, repair, or replace any part of Tenant's fixtures, equipment or other
personal property removable by Tenant under the provisions of this Lease, and
Landlord shall not in any event be required to spend for such work an amount in
excess of the insurance proceeds actually received by Landlord as a result of
the fire or other casualty. Landlord shall not be liable for any inconvenient or
annoyance to Tenant or injury to the business of tenant resulting in any way
from such damage or the repair thereof, except that, subject to the provisions
of the next sentence, Landlord shall allow Tenant a proportionate diminution of
rent based on the percentage of the Leased Premises that is affected during the
time and to the extent the Leased Premises, or any portion thereof, are unfit
for occupancy. If the Premises or any other portion of the Building shall be
damaged by fire or other casualty resulting from the willful fault or negligence
of Tenant or any of Tenant's agents, employees, or invitees in the Leased
Premises, the rent hereunder shall not be diminished during the repair of such
damage, and Tenant shall be liable to Landlord for the cost and expense of the
repair of such damage, and Tenant shall be liable to Landlord for the cost and
expense of the repair and restoration of the Building caused thereby to the
extent such cost and expense is not covered by insurance proceeds.  Any
insurance which may be carried by Landlord or Tenant against loss or damage to
the Building or to the Leased Premises shall be for the sole benefit of the
party carrying such insurance and under its sole control.


Section 37.  Condemnation


If the whole or substantially the whole of the Leased Premises should be taken
for any public or quasi-public use under any governmental law, ordinance, or
regulation or by right of eminent domain, or should be sold to the condemning
authority in lieu of condemnation, then this Lease shall terminate as of the
date when physical possession of the Leased Premises is taken by the condemning
authority.  If less than the whole or substantially the whole Building or the
Leased Premises is thus taken or sold, Landlord (whether or not the Leased
Premises are affected thereby) may terminate this Lease by giving written notice
thereof to Tenant immediately after the right of election accrues, in which
event this Lease shall terminate as of the date when physical possession of such
portion of the Building or Leased Premises is taken by the condemning
authority.  If upon any such taking or sale of less than the whole or
substantially less than the whole of the Building or the Leased Premises, this
Lease shall not be thus terminated, the Base Rental Amount and Additional Rental
payable thereunder shall be diminished by an amount representing that part of
the Base Rental Amount and Additional Rental as shall be allocable to the
portion of the Leased Premises which was so taken or sold or affected, and
Landlord shall, at Landlord's sole expense, restore and reconstruct the Parking
Area, Building or the Leased Premises, as the case may be, to substantially
their former condition to the extent that the same, in Landlord's judgement, may
be feasible; Landlord shall not in any event be required to spend for such work
an amount in excess of the amount received by Landlord as compensation awarded
upon a taking of any part or all of the Parking Area, Building or the Leased
Premises, and Tenant shall not be entitled to and expressly waives all claim to
any such compensation.


Section 38.  Notices and Cure


In the event of any act or omission by Landlord which would give Tenant the
right to damages from Landlord or the right to terminate this Lease by reason of
the constructive or actual eviction from all or part of the Leased Premises or
otherwise, Tenant shall not sue for such damages or exercise any such right to
terminate until it shall have given written notice of such act or omission to
Landlord and a reasonable period of time for remedying such act or omission
shall have elapsed following the giving of such notice, during which time
Landlord, their agents or employees, shall be entitled to enter upon the Leased
Premises and do therein whatever may be necessary to remedy such act or
omission.  During the period after the giving of such notice and during the
remedying of such act or omission, the Base Rental Amount and Additional Amount
payable by Tenant for such period as provided in this Lease shall be abated and
apportioned only to the extent that all or any part of the Leased Premises shall
be untenantable.


Section 39.  Personal Liability


The liability of Landlord for any default by Landlord under the terms of this
Lease shall be limited to the interest of Landlord in the building and the land
on which the building is situated, and Tenant agrees to look solely to
Landlord's interest in the Building and the land on which the Building is
situated for the recovery of any judgment from Landlord, it being intended that
Landlord shall not be personally liable for any judgment of deficiency.  This
clause shall not be deemed to limit or deny any remedies which Tenant may have
in the event of a default by Landlord hereunder which do not involve the
personal liability of Landlord.

 
9

--------------------------------------------------------------------------------

 
Section 40.  Notice


Any notice, communication, request, reply, or advice (hereinafter severally and
collectively called "notice") in this Lease provided for or permitted to be
given, made, or accepted by either party to the other must be in writing, and
may, unless otherwise in this Lease expressly provided, be given or be served by
depositing the same in the United States Mail, postpaid and certified and
addressed to the party to be notified, with return receipt requested, or by
delivering the same in person to any office of such party, or by prepaid
telegram, when appropriate, addressed to the party to be notified.  Notice
deposited in the mail in the manner herein above described shall be effective,
unless otherwise stated in this Lease, from and after the expiration of three
(3) days after it is so deposited.  Notice given in any other manner shall be
effective only if and when received by the party to be notified.  For purposes
of notice, the addresses of the parties shall, until changed as herein provided,
be as follows:




For Landlord:


WNB Tower, Ltd.
508 West Wall Street, Suite 1000
Midland, Texas 79701


For Tenant:


 Natural Gas Services Group, Inc.
 508 West Wall, Suite 550
 Midland, Texas 79701




The parties hereto and their respective heirs, successors, legal
representatives, and assigns shall have the right at any time to change their
respective addresses and each shall have the right to specify as its address any
other address by at least fifteen (15) days written notice to the other party
delivered in compliance with this Section 40.


Section 41.  Surrender


On the last day of the term of this Lease or upon the earlier termination of
this Lease, Tenant shall peaceably surrender the Leased Premises to Landlord in
good order, repair, and condition at least equal to the condition when delivered
to Tenant, excepting only reasonable wear and tear resulting from normal use,
the damage by fire or other casualty covered by the insurance carried by
Landlord.  All movable fixtures, office equipment, and other personal property
of Tenant shall remain the property of Tenant, and upon the expiration date or
earlier termination of this Lease may be removed from the Leased Premises by
Tenant, subject, however, that Tenant shall repair and restore in a good and
workmanlike manner (reasonable wear and tear excepted) any damage to the Leased
Premises or Building caused by such removal.  Any of such movable fixtures,
office equipment and other personal property not so removed by Tenant at or
prior to the expiration date or earlier termination of this Lease shall unless
otherwise agreed become the property of Landlord.  All other property as a part
of the Leased Premises attached or affixed to the floor, wall or ceiling of the
Leased Premises (including wall-to-wall carpeting, paneling or other wall
covering) are the property of Landlord and shall remain upon and be surrendered
with the Leased Premises as a part thereof at the termination of this Lease by
lapse of time or otherwise, Tenant hereby waiving all rights to any payment or
compensation therefor.  Notwithstanding anything herein to the contrary,
Tenant's surrender of the Leased Premises shall in no way affect Tenant's
obligation to pay rent to the date of expiration of this Lease, whether or not
the amount of such obligation has been ascertained either as of the date Tenant
surrenders the Leased Premises or as of the date of expiration of this Lease.


Section 42.  Relocation


If Landlord determines it necessary to utilize the Leased Premises for other
purposes during the term of this lease, Tenant agrees to relocate to other space
in the Leased Property designated by Landlord, provided such other space is of
equal or larger size and approximate in elevation and exposure than the Leased
Premises or rental may be negotiated.


Section 43.  Captions


The captions of each section of this Lease are inserted and included solely for
convenience and shall never be considered or given any effect in construing this
Lease, or any provisions hereof, or in connection with the duties, obligations,
or liabilities of the respective parties hereto, or in ascertaining intent, if
any questions of intent exists.


Section 44.  Entirety and Amendments


This Lease embodies the entire contract between the parties hereto relative to
the subject matter hereof.  No variations, modifications, changes or amendments
herein or hereof shall be binding upon any party hereto unless in writing,
executed by a duly authorized officer or a duly authorized agent of the
particular party.  All exhibits referred to in this Lease and attached hereto
are incorporated herein for all purposes.

 
10

--------------------------------------------------------------------------------

 



Section 45.  Severability


If any terms or provision of this Lease, or the application thereof to any
person or circumstance, shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to person
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.


Section 46.  Binding Effect


Subject to Section 22, all covenants and obligations as contained within this
Lease shall bind, extend, and inure to the benefit of Landlord, its successors
and assigns, and shall be binding upon Tenant, its permitted successors and
assigns.




Section 47.  Number and Gender of  Words


All personal pronouns used in this Lease shall include the other gender, whether
used in the masculine, feminine, or neuter gender, and singular shall include
the plural whenever and as often as may be appropriate.


Section 48.  Recordation


Tenant agrees not to record this Lease, but no request of Landlord, will execute
a short form lease in a form recordable and complying with applicable Texas
laws.  In no event shall such document set forth the rental or other charges
payable by Tenant under this Lease; and any such document shall expressly state
that it is executed pursuant to the provisions contained in this Lease and is
not intended to vary the terms and conditions of this Lease.


Section 49.  Governing Law


This Lease and rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the State of
Texas.


Section 50.  Force Majeure


Whenever a period of time is herein prescribed for the taking of any action by
Landlord, Landlord shall not be liable or responsible for, and there shall be
excluded from the computation of such period of time, any delays due to strikes,
riots, acts of God, shortages of labor or materials, war, governmental laws,
regulations or restrictions, or any act, omission, delay or neglect of Tenant or
any of Tenant's employees or agents, or any other cause whatsoever beyond the
control of Landlord.  Furthermore, the foregoing shall in no manner release,
relieve or affect the independent obligation of Tenant to pay rent hereunder.




Section 51.  Relationship of Parties


Nothing contained herein shall create any relationship between the parties
hereto other than that of Landlord and Tenant, and it is acknowledged and agreed
that Landlord does not in any way or for any purpose intend, nor shall this
Lease be construed to create as between Landlord and Tenant the relation of
partner, joint venturer or member of a joint or common enterprise with Tenant.


Section 52.  Termination by Landlord


Notwithstanding any provision hereof, Landlord may, in Landlord’s reasonable
discretion, determine that the continued operation of the building in which the
Leased Premises are located is no longer economic.  Upon any such reasonable
determination by Landlord, Landlord shall notify Tenant of such determination,
and provide Tenant with 90 days notice of Landlord’s intention to terminate this
Lease and close such building.  Such determination may not be made on a
lease-by-lease basis, but must be made as to all tenants of the building.


Section 53.  Special Provisions


None

 
11

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the date and year first above written.


Signed at Midland, Texas, this    5th  day of       May         _   , 2008.




LANDLORD:
   
 TENANT:
       
WNB Tower, Ltd.
/s/ John M. Morgan
 
 Natural Gas Services Group, Inc.
 By:
 
 By:
 /s/ Stephen C. Taylor
 Name:
Jon M. Morgan
 Name:
Stephen C. Taylor
 Title:
Agent
 Title:
President/CEO
               




 
12

--------------------------------------------------------------------------------

 



EXHIBIT "A"






WNB Tower, Ltd.
508 West Wall Street
Midland Texas 79701


Legal Description


COMPLETE PROPERTY DESCRIPTION:
TRACT ONE:  Situated in Midland County, Texas and being all of LOTS SEVEN (7),
EIGHT (8) and NINE (9) in BLOCK FIFTY EIGHT (58) of ORIGINAL TOWN of Midland,
Midland County, Texas, according to the map or plat thereof recorded in Volume
3, Page 232 of the Deed Records of Midland County, Texas and being more
particularly described by metes and bounds as follows:


BEGINNING at a point on the north boundary of Wall Avenue, at the platted
southwestern corner of Lot 7, Block 58, Original Town of Midland, Texas,
according to the plat of record in Volume 3, Page 232, Midland, County Deed
Records; THENCE Northeasterly, along the north boundary of Wall Avenue, 140.0
feet to a point on the west boundary of a north-south alley, for the southeast
corner of Lot 7;


THENCE Northwesterly, along the west boundary of alley, at 50 feet pass the
southeast corner of Lot 8, at 100 feet pass the southeast corner of Lot 9, in
all 150.0 feet to the northeast corner of Lot 9 and southeast corner of Lot 10,
said Block 58;


THENCE Southwesterly, along the common line between Lot 9 and Lot 10, a distance
of 140.0 feet to a point on the east boundary of Pecos Street, at the platted
southwest corner of Lot 10 and northwest corner of Lot 9;


THENCE Southwesterly, along the east boundary of Pecos Street and west boundary
of Lots 9, 8 and 7, a distance of 150 feet to the PLACE OF BEGINNING, said real
property containing 21,000 square feet.
 
 
13

--------------------------------------------------------------------------------




 
EXHIBIT "B"
[ngsfloorplana.jpg]
 

 
14

--------------------------------------------------------------------------------

 



 
EXHIBIT "C"


 
RENEWAL OPTION


Provided no Event of Default exists and Tenant is occupying the entire Leased
Premises at the time of such election, Tenant may elect to exercise one
additional     5 year term at a fifty cent rate increase per year, under the
same terms and conditions of the current lease subject to Tenant delivering
written notice of its intent to exercise the option no later than 90 days before
the expiration of the lease term.
 
 
15

--------------------------------------------------------------------------------

EXHIBIT "D"


BUILDING RULES
LAWS AND REGULATIONS
 
1.  
Landlord agrees to furnish Tenant with adequate cards and keys to access the
Building and the Leased Premises.  Additional keys will be furnished at a normal
charge.



2.  
Tenant will refer all contractors, contractor's representatives and installation
technicians, rendering any service on or to the Leased Premises for Tenant, to
Landlord for Landlord's approval, and supervision before performance of any
contractual service, such approval shall not be unreasonably withheld.  This
provision shall apply to all work performed in the Building including
installation of telephones, telegraph equipment, electrical devices and
attachments and installations of any nature affecting floors, walls, woodwork,
trim, windows, ceilings, equipment of any other physical portion of the
Building.



3.  
Tenant shall at no time occupy part of the Building as sleeping or lodging
quarters.



4.  
Tenant shall not place, install or operate on the Leased Premises or in any part
of the Building, any engine, stove or machinery, or conduct mechanical
operations or cook thereon or therein, or place or use in or about the Leased
Premises any explosives, gasoline, kerosene, oil, acids, caustics, or any
inflammable, explosive, or hazardous material without written consent of
Landlord.



5.  
Landlord will not be responsible except in the event of Landlord's willful or
gross negligence for lost or stolen personal property, equipment, money, or
jewelry from Tenant's area or public rooms regardless of whether such loss
occurs when area is locked against entry or not.



6.  
No birds, fowl or animals shall be brought into or kept in or about the
Building, with the exception of seeing-eye dogs.



7.  
Employees of Landlord shall not receive or carry messages for or to any Tenant
or other person, nor contract with or render free or paid services to any Tenant
or Tenant's agents, employees or invitees.



8.  
Landlord will not permit entrance to Tenant's offices by use of pass key
controlled by Landlord to any person at any time without written permission by
Tenant, except employees, contractors or service personnel directly supervised
by Landlord.



9.  
None of the entries, passages, doors, elevators, hallways or stairways shall be
blocked or obstructed, or any rubbish, litter, trash, or material of any nature
placed, emptied or thrown into these areas, nor any such areas be used at any
time except for ingress and egress by Tenant, Tenant's agents, employees or
invitees.



10.  
The water closets and other water fixtures shall not be used for any purpose
other than those for which they were constructed, and any damage resulting to
them from misuse or by the defacing or injury of any part of the Building shall
be borne by the person who shall occasion it.  No person shall waste water by
interfering with the faucets of otherwise.



11.  
Nothing shall be thrown out of the windows of the Building or down the stairways
or other passages.



12.  
Tenant agrees to reasonable parking control measures, which may be placed into
effect from time to time by Landlord through the use of signs, identifying
decals, or other instructions.



13.  
Movement in or out of the Building of furniture or office supplies and
equipment, or dispatch or receipt by Tenant of any merchandise or materials,
which requires use of elevators or stairways, or movement through the building
entrances, or lobby, shall be restricted to hours designated by Landlord.  All
such movement shall be under supervision of Landlord and carried out in the
manner agreed between Tenant and Landlord by prearrangement before
performance.  Such prearrangement will include determination by Landlord of
time, method, and routing of movement and limitations imposed by safety or other
concerns which may prohibit any article, equipment or any other item from being
brought into the Building.  Tenant assumes, and shall indemnify Landlord against
all risks and claims of damage to persons and properties arising in connection
with any said movement.



14.  
The building is designated as non-smoking.



15.  
The Landlord shall not be liable for damages from stoppage of elevators for
necessary or desirable repairs or improvements, or delays of any sort of
duration in connection with the elevator service.



16.  
All deliveries of any and all furniture, supplies, etc., will be made at the
back entrance of the Building.  Tenant will instruct the supplier of this
delivery location.



The Landlord reserves the right to make such other and further reasonable rules
and regulations as in its judgement may from time to time be needful, for the
safety, care and cleanliness of the Building and Leased Premises, and for the
preservation of good order therein; subject only to the terms and conditions of
the attached Lease.
 
/s/
Stephen Taylor
Tenant

--------------------------------------------------------------------------------

